Citation Nr: 0212366	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  98-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a neurological 
disability characterized by complaints of numbness and 
tingling in the extremities, as a result of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from September 1963 
to August 1971.  He also served on active duty for training 
from November 1962 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
peripheral neuropathy as a result of exposure to Agent 
Orange.  

In October 1999, the Board remanded the case to the RO for 
further development.  The requested actions have been 
accomplished and the file has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  The veteran did not manifest a neurological disability 
characterized by numbness and tingling of the extremities in 
service or to a degree of 10 percent or more within one year 
of his discharge from service.  

4.  The veteran has not been diagnosed with acute or sub-
acute peripheral neuropathy.  

5.  The veteran's variously diagnosed neurological 
disabilities characterized by numbness and tingling of the 
extremities are not presumed to be caused by Agent Orange.  

6.  The veteran's neurological disability characterized by 
numbness and tingling of the extremities has not been shown 
by competent evidence to be due to exposure to Agent Orange 
in service, or any other activity of service.  


CONCLUSION OF LAW

Service connection for a neurological disability 
characterized by numbness and tingling of the extremities, as 
a result of exposure to Agent Orange, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 
Supp. 2001); § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
the reasons and bases for the VA decision, and of the types 
of evidence that could be submitted by him in support of his 
claim, by correspondence from the RO, by the January 1998 
rating decision, the February 1998 statement of the case 
(SOC), the November 1998 and March 2002 supplemental 
statements of the case (SSOC), and by letter communications 
with the veteran, with copies to his representative.  In a 
November 1999 letter, the RO requested that the veteran 
identify any outstanding evidence that might support his 
claim.  The RO provided the veteran with authorization forms 
to submit so that any additional treatment reports from 
private facilities could be requested on his behalf.  He was 
also told that if he had any recent VA treatment, he could 
notify the RO of the dates, and those records would be 
obtained.  These notifications were not returned by the 
United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).  Hence, the 
Board concludes that the veteran has received these 
communications.  


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's service medical records and 
post-service treatment records were associated with the file 
and he was afforded a VA examination in September 1997.  He 
presented testimony at a personal hearing before a hearing 
officer at the RO in March 1998.  There is no indication that 
there exists any evidence which has a bearing on this case 
that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this appeal.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era.  
38 U.S.C.A. § 1116, as amended by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107- 103, 115 Stat. 976 (2001); 38 C.F.R. § 3.307(a)(6) 
(2001).

The statute and regulations also specify the diseases for 
which service connection may be presumed due to exposure to 
herbicide agents.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  A list of soft tissue sarcomas is noted at the end of 
the regulation.  38 U.S.C.A. § 1116(a)(2), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107- 103, 115 Stat. 976 (2001); 
38 C.F.R. § 3.309(e) (2001); 66 Fed. Reg. 23168 (2001).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).  

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 1116, 
as added by § 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107- 103, 115 Stat. 976 
(2001).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2, 4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f), as amended by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The veteran served in the Republic of Vietnam during the 
Vietnam era.  Hence, exposure to Agent Orange may be 
conceded.  As mentioned above, 38 C.F.R. § 3.309(e) lists 
certain diseases for which service connection may be presumed 
due to exposure to herbicide agents.  However, peripheral 
neuropathy (in contrast to acute or sub-acute peripheral 
neuropathy), as well as the other neurological disorders 
diagnosed, including myofascial syndrome and carpal tunnel 
syndrome, are not included in that list.  Consequently, 
service connection for a neurological disability 
characterized by numbness and tingling of the extremities may 
not be granted on a presumptive basis.  

Since service connection may not be allowed for peripheral 
neuropathy on a presumptive basis, the veteran must show that 
the disorder was incurred in or aggravated by service on a 
direct basis.  In support of his claim, the veteran has 
submitted private and VA medical records.  He also submitted 
a statement from his mother who recalled that the veteran had 
experienced numbness and tingling in his hands and arms since 
his return from Vietnam.  The veteran offered similar 
statements, as well as personal testimony at a hearing before 
a hearing officer at the RO in March 1998.  

Letters and clinical records from various private physicians, 
dated from July 1985 to December 1987, reflect that the 
veteran was seen by several specialists to address his 
complaints, particularly as they related to his hands.  In 
July 1985, an EMG was normal of the right upper extremity was 
normal.  In August 1985, a bone scan of the hands was found 
to be consistent with synovitis or arthritis of both wrists 
and interphalangeal joints.  In October 1985, a peripheral 
nerve thermogram of the upper extremities was performed.  It 
was concluded that the thermographic pattern would be most 
compatible with both median and ulnar nerve involvement, 
either with multiple entrapment neuropathies or brachial 
plexus problems.  Right ulnar nerve conduction studies were 
performed in November 1985.  The findings were normal from 
above the elbow to the wrist.  In December 1985, a cervical 
myelogram was normal.  A December 1985 letter revealed an 
impression of possible thoracic outlet syndrome.  

Private medical records also reflect that the veteran was 
involved in a motor vehicle accident in June 1986.  He 
complained of pain all over, particularly in his neck.  In a 
follow-up record, he complained of right arm stiffness and 
pain.  He demonstrated decreased grip bilaterally.  It was 
noted that his thoracic outlet syndrome was aggravated by the 
automobile accident.  In a clinical entry dated in November 
1986, he had decreased grip in the right hand with 
paresthesia.  The assessment was thoracic outlet syndrome.  
In February 1987, he reported no feeling in his right arm and 
pain which had worsened.  The assessment was thoracic outlet 
syndrome.  In an April 1987 letter from R.K.S., M.D., (Dr. 
S.), it was noted that the veteran had been diagnosed with 
myofascial pain syndrome.  

In a September 1987 letter from R.J.A., M.D. (Dr. A.), it was 
noted that the veteran had been seen for a neurologic 
consultation.  He had initially presented with gradual and 
progressive onset of numbness, tingling, pain, stiffness, and 
swelling involving the right hand, arm and shoulder which he 
had attributed to discomfort from working on a drill press.  
He had also experienced atypical chest pain.  He had been 
diagnosed with myofascial pain syndrome.  Clinical evaluation 
showed no evidence of focal, segmental, radicular, sensory, 
or motor loss in the veteran.  He concluded that he be 
enrolled in a chronic pain rehabilitation program.  
Somatosensory evoked response (SER) testing obtained by 
median nerve stimulation in October 1987 was found to be 
normal.  

An October 1987 psychiatric report showed diagnoses of 
recurrent, major depressive episode, and neurologic and 
musculoskeletal problems.  The date of onset was reported to 
be 12 to 18 months prior.  

In a May 1989 examination report, prepared by the state's 
disability determination office, it was noted that the 
veteran sustained an on-the-job injury in 1984 to his right 
upper extremity, which progressed into a chronic pain 
syndrome which was exacerbated by repetitive activity.  In 
June 1986, he was involved in a motor vehicle accident which 
accentuated his chronic shoulder disorder.  The impressions 
included probable hand/shoulder syndrome; myofascial 
syndrome; and depression.  

In a January 1992 letter, T.J.M., D.O. (Dr. M.), stated that 
the veteran had peripheral neuropathy which was caused 
directly by Agent Orange exposure.  

In an April 1992 letter, a VA physician informed the veteran 
that the findings from his March 1992 Agent Orange 
examination included mild peripheral neuropathy of the hands 
and feet.  It was explained that this disorder was not 
associated with exposure to Agent Orange.  

At a VA examination in September 1997, the veteran complained 
of a 20-year history of tingling in both arms and hands.  His 
past medical history included myofascial pain syndrome and 
questionable rheumatoid arthritis.  Clinical evaluation was 
remarkable for trigger points in the arms, forearms, thighs, 
and legs.  Tinel's and Phalen's were both positive 
bilaterally.  Sensory examination showed decreased pin prick 
and light touch in the distribution of the median nerve 
bilaterally in the hands.  The examiner concluded that the 
impression was consistent with bilateral carpal tunnel 
syndrome.  He indicated that there was no clear evidence of 
peripheral neuropathy because he demonstrated intact 
vibration, pulsation, light touch and pin prick of the lower 
extremities. 

In a follow-up letter dated in November 1999, Dr. M., stated 
that the veteran's history and physical examination were 
consistent with Agent Orange exposure.  He had been 
experiencing numbness and tingling in all four extremities 
within a year of his release from Vietnam.  Dr. M. remarked 
that he did not have the veteran's VA records; however, the 
veteran had been through two episodes of testing in the 
1970's and 1980's that verified that the veteran had 
peripheral neuropathy due to Agent Orange.  

In analyzing the merits of the claim, the Board finds that 
service connection for a neurological disability 
characterized by numbness and tingling of the extremities, 
including due to exposure to Agent Orange, must be denied 
because the preponderance of evidence weighs against the 
claim.  The veteran's service medical records do not show any 
complaints of tingling and numbness of the extremities, and 
he was not diagnosed with peripheral neuropathy, or any of 
the other neurological disabilities diagnosed in relation to 
the veteran's complaints, including myofascial pain syndrome 
or carpal tunnel syndrome within one year of his discharge 
from service.  

The veteran's variously diagnosed neurological disabilities 
characterized by numbness and tingling of the extremities are 
not included in the list of diseases for which presumptive 
service connection may be granted, and as discussed above, it 
was specifically concluded by the Secretary of VA that there 
was no positive association between exposure to herbicides 
and any other condition for which it had not been 
specifically determined that a presumption of service 
connection was warranted.  The Board points out that pursuant 
to the statutes cited above, a great amount of scientific 
effort, over a number of years, has been exerted in research 
and analysis of the Agent Orange issue.  See The Agent Orange 
Act of 1991, supra, at section 3, which mandated that the 
National Academy of Sciences (NAS) "review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides."  In pertinent part, "[a]fter reviewing 
6,420 scientific or medical articles, and selecting 
approximately 230 epidemiologic studies for detailed 
analysis, consulting with outside experts, and conducting 
public hearings," NAS issued a report entitled Veterans and 
Agent Orange:  Health Effects of Herbicides Used in Vietnam, 
on July 27, 1993, which found that a relationship existed 
between exposure to herbicidal agents and the development of 
only certain diseases.  See 59 Fed. Reg. at 342 (1994).  That 
NAS review was relied upon in the determination, by the 
Secretary of Veterans Affairs, that there is no positive 
association between exposure to herbicides and any disorder 
not listed in the governing regulations.  Id.  Consequently, 
without supporting scientific documentation from Dr. M., the 
Board finds that his opinions are not sufficient upon which 
to grant service connection.  See Winsett, supra.  

Additionally, Dr. M. based his opinion on the veteran's 
reported history that he experienced numbness and tingling in 
his arms and legs one year after his discharge from Vietnam.  
This history is not supported by the clinical evidence in the 
file which first shows these complaints being made by the 
veteran in the mid to late 1980's, more than 10 years after 
his discharge from service.  The records discussed above show 
that the veteran's initial complaints were made in 
conjunction with an one-the-job injury, and were aggravated 
by a motor vehicle accident.  The October 1987 psychiatric 
report stated that the veteran's neurological and 
musculoskeletal problems had begun 12 to 18 months prior.  
Hence, Dr. M.'s opinion was not based upon an accurate 
clinical history.  See Bloom, supra.  

Finally, while the Board finds the statements from the 
veteran's mother, as well as his statements and testimony 
regarding his complaints of numbness and tingling in his 
hands since his return from Vietnam complaints in service to 
be credible, they are laypersons and do not have any medical 
expertise.  Hence, their statements are insufficient to 
establish that the veteran has peripheral neuropathy, or any 
other neurological disability characterized by complaints of 
numbness and tingling in the extremities, that began in 
service or was otherwise related to his military service, 
including exposure to Agent Orange.  See Espiritu, supra; 
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

In conclusion, the medical evidence does not demonstrate that 
the veteran has been diagnosed with any of the diseases 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  He was not diagnosed with 
acute or sub-acute peripheral neuropathy.  The preponderance 
of the evidence is against a finding that peripheral 
neuropathy or any other diagnosed neurological disability was 
caused by exposure to Agent Orange; and there is no medical 
opinion suggesting that any currently diagnosed neurological 
disability is related to any other incident of the veteran's 
active military service.  Accordingly, the appeal must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

Service connection for neurological disability characterized 
by numbness and tingling of the extremities, as a result of 
exposure to Agent Orange, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

